UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53



           United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                            Submitted November 10, 2005*
                             Decided November 14, 2005

                                       Before

                     Hon. MICHAEL S. KANNE, Circuit Judge

                     Hon. TERENCE T. EVANS, Circuit Judge

                     Hon. DIANE S. SYKES, Circuit Judge

No. 04-4174

ERVIN R. HALL-BEY                            Appeal from the United States District
     Plaintiff-Appellant,                    Court for the Southern District of
                                             Indiana, Terre Haute Division
      v.
                                             No. 2:04-CV-RLY-WGH
EVELYN RIDLEY-TURNER, et al.,
    Defendants-Appellees.                    Richard L. Young,
                                             Judge.

                                     ORDER

       Erwin Hall-Bey, who is currently incarcerated at the Wabash Valley
Correctional Facility in Indiana, brought this suit under 42 U.S.C. § 1983, alleging
that prison and state employees were deliberately indifferent to his serious medical
needs. Hall-Bey, an insulin-dependent diabetic, alleged that prison administrative
and medical officials refused him his prescribed footwear for lumps and ulcers on
his feet. Shortly after filing suit, Hall-Bey requested a preliminary injunction to


      *
        After an examination of the briefs and the record, we have concluded that
oral argument is unnecessary. Thus, the appeal is submitted on the briefs and the
record. See Fed. R. App. P. 34(a)(2).
No. 04-4174                                                                     Page 2
compel prison authorities to retain the services of an independent, non-prison
affiliated physician to provide his prescribed footwear. Relying on Forbes v. Edgar,
112 F.3d 292 (7th Cir. 1997), the district court determined that, because the
Constitution does not entitle an inmate to “the particular treatment of his choice,”
Hall-Bey could not demonstrate a likelihood of prevailing on the merits. The
district court therefore denied his request for a preliminary injunction.

       In reviewing a district court’s denial of a preliminary injunction, we review
legal conclusions de novo and findings of fact for clear error. Joelner v. Vill. of
Washington Park, 378 F.3d 613, 619-20 (7th Cir. 2004). A party seeking a
preliminary injunction must demonstrate, among other things, that it has a
reasonable likelihood of success on the merits of the underlying claim. AM Gen.
Corp. v. DaimlerChrysler Corp., 311 F.3d 796, 803-04 (7th Cir. 2002). If the party
seeking the injunction cannot establish such a likelihood, the court ends its inquiry
and denies the request. See id.

        Hall-Bey argues that the district court erred because it failed to examine
evidence that proves he would suffer irreparable harm if the injunction were not
granted. However, he does not point to any evidence in the record to substantiate
his claim. See Anderson v. U.S.F. Logistics (IMC), Inc., 274 F.3d 470, 474-75, 477-
78 (7th Cir. 2001) (stating that the party seeking a preliminary injunction must
demonstrate that it will suffer irreparable harm). Moreover, Hall-Bey cannot show
that he would succeed on the merits of his underlying § 1983 action because
prisoners are not entitled to receive the particular medical treatment of their choice.
See Forbes v. Edgar, 112 F.3d 262, 267 (7th Cir. 1997); see also Greeno v. Daley,
414 F.3d 645, 653 (7th Cir. 2005). In fact, it appears that any Eighth Amendment
concern is alleviated by the “reasonable measures” taken by the prison to avoid any
risk of serious harm to him—namely, arranging for Hall-Bey’s foot condition to be
examined by a doctor employed by the prison and an “outside foot specialist.” See
id. (stating that inmates are entitled not to “the best care possible,” but only “to
reasonable measures to meet a substantial risk of serious harm”). Therefore, the
district court properly denied the request for a preliminary injunction.

                                                                         AFFIRMED.